DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to an input analysis system, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows: 
Step 1: Claim 1 is drawn to an input analysis system for performing a mental process or abstract idea. 
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: 
[Al] 1. An input analysis system for a diagnostic…system; [B1] …storing instructions that, when executed, cause the one or more processors to perform operations comprising: obtaining first feature sets for a first number of diagnostic trials performed with a patient for diagnostic testing, wherein each feature set, of the first feature sets, comprises one or more features of EEG signals measured from the patient while the patient is presented with trial content known to stimulate one or more desired human brain systems; [Cl] providing, during the diagnostic testing with the patient, each of the different feature set combinations as a separate input data to a diagnostic machine learning model to obtain outputs from the diagnostic machine learning model, each feature set combination comprising a subset of feature sets from among all of the first feature sets, each output corresponding to a particular one of the combinations; [D1] determining, during the diagnostic testing with the patient, based on the outputs from the diagnostic machine learning model, a consistency metric, the consistency metric indicating whether a quantity of the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model; [E1] in response to determining that the first consistency metric is not within a threshold value, obtaining, during the diagnostic testing with the patient, additional feature sets for additional diagnostic trials performed with the patient; [F1] providing, during the diagnostic testing with the patient, new feature set combinations as new input data to the diagnostic machine learning model to obtain new outputs from the diagnostic machine learning model, wherein each of the new feature set combinations comprises a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets; [G1] determining, during the diagnostic testing with the patient and based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a total quantity of feature sets in the additional feature sets and the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model; [H1] and ending the diagnostic testing with the patient based on a value of the new consistency metric. These elements [A1]-[H1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper. 
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] electroencephalogram (EEG); [B2] one or more processors; [C2] one or more tangible, non-transitory media operably connectable to the one or more processors.
These elements [A2]-[C2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[C2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[C2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process. 
Claims 2-4 and 6-8 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claims 3: the use of a content presentation system and a user computing device;
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements of claim 3 are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 9-12 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 is directed to a computer-implemented input analysis method, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 9 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 9 is as follows: 
Step 1: Claim 9 is drawn to a computer-implemented input analysis method for performing a mental process or abstract idea. 
Step 2A - Prong One: Claim 9 recites an abstract idea. In particular, claim 9 recites the following limitations: 
[Al] 1. A computer-implemented input analysis method for calibrating a diagnostic system, the method executed…and comprising obtaining…first feature sets for a first number of diagnostic trials performed with a patient for diagnostic testing, wherein each feature set, of the first feature sets, comprises one or more features of electroencephalogram (EEG) signals measured from the patient while the patient is presented with trial content known to stimulate one or more desired human brain systems; [B1] providing… during the diagnostic testing with the patient, different feature set combinations as input data to a diagnostic machine learning model to obtain outputs from the diagnostic machine learning model, each feature set combination comprising a subset of feature sets from among all of the first feature sets, each output corresponding to a particular one of the combinations; [Cl] determining… during the diagnostic testing with the patient, based on the outputs, a first consistency metric, the first consistency metric indicating whether a quantity of the first feature sets is sufficient to produce consistent output from the diagnostic machine learning model; [D1] in response to determining that the first consistency metric is not within a threshold value, obtaining, during the diagnostic testing with the patient, additional feature sets for additional diagnostic trials performed with the patient; [E1] providing, during the diagnostic testing with the patient, new feature set combinations as new input data to the diagnostic machine learning model to obtain new outputs from the diagnostic machine learning model, wherein each of the new feature set combinations comprises a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets; [F1] and determining, during the diagnostic testing with the patient and based on the new outputs, a new consistency metric, the new consistency metric indicating whether a total quantity of feature sets in the additional feature sets and the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model; [G1] selectively ending the diagnostic testing with the patient based on a value of the consistency metric. These elements [A1]-[G1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper. 
Step 2A - Prong Two: Claim 9 recites the following limitations that are beyond the judicial exception: [A2] one or more processors.
These elements [A2] of claim 9 do not integrate the exception into a practical application of the exception. In particular, the elements [A2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). 
Step 2B: Claim 9 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process. 
Claims 10-12 and 14-18 depend from claim 9, and recite the same abstract idea as claim 9. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claims 11: the use of a content presentation system and a user computing device;
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements of claim 11 are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 19 is directed to a non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 19 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 19 is as follows: 
Step 1: Claim 19 is drawn to A non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations for performing a mental process or abstract idea. 
Step 2A - Prong One: Claim 19 recites an abstract idea. In particular, claim 9 recites the following limitations: 
[Al] 1. …perform operation comprising obtaining first feature sets for a first number of diagnostic trials performed with a patient for diagnostic testing, wherein each feature set, of the first feature sets, comprises one or more features of electroencephalogram (EEG) signals measured from the patient while the patient is presented with trial content known to stimulate one or more desired human brain systems; [B1] providing, during the diagnostic testing with the patient, each of the different feature set combinations as input data to a diagnostic machine learning model to obtain outputs from the diagnostic machine learning model, each feature set combination comprising a subset of feature sets from among all of the first feature sets, each output corresponding to a particular one of the combinations; [Cl] determining, during the diagnostic testing with the patient and based on the outputs, a first consistency metric, the first consistency metric indicating whether a quantity of the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model; [D1] in response to determining that the first consistency metric is not within a threshold value, obtaining, during the diagnostic testing with the patient, additional feature sets for additional diagnostic trials performed with the patient; [E1] providing, during the diagnostic testing with the patient, new feature set combinations as new input data to the diagnostic machine learning model to obtain new outputs from the diagnostic machine learning model, wherein each of the new feature set combinations comprises a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets; [F1] determining, during the diagnostic testing with the patient and based on the new outputs, a new consistency metric, the new consistency metric indicating whether a total quantity of feature sets in the additional feature sets and the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model; [G1] and ending the diagnostic testing with the patient based on a value of the consistency metric. These elements [A1]-[G1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper. 
Step 2A - Prong Two: Claim 19 recites the following limitations that are beyond the judicial exception: [A2] A non-transitory computer readable storage medium storing instructions; [B2] at least one processor.
These elements [A2]-[B2] of claim 19 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). 
Step 2B: Claim 19 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process. 
Response to Amendment
Applicant amended claims 1-2, 6, 9-10, 14, 17, and 19-20 in the response filed 05/11/2022.
Response to Arguments
Applicant’s amendments and arguments, see pages 2-12 of the response, filed 05/11/2022, with respect to claims 1-4, 6-12, and 14-19 have been fully considered and are persuasive.  The 103 rejections of claims 1-4, 6-12, and 14-19 have been withdrawn. 
The Applicant’s arguments with respect to the 101 rejections of claims 1-4, 6-12, and 14-19 have been fully considered but they are not persuasive. Applicant argues that the recited claims are integrated into a practical application of the alleged exception. However, this argument is not persuasive as the claims are merely directed to a system using generic computer elements for performing input analysis which is a computational algorithm or abstract idea. The Applicant argues that the claimed invention improves the functioning of a computer or other technology and thus integrates the alleged recited judicial exception into a practical application, however this argument is not persuasive as the recited claims are merely directed to a series of steps or processes such that they are run by an application or software of a generic computer or computer element and simply allow for the computation to be performed by the system or software. There is no indication or evidence that the recited elements improve upon the actual technology or performance of the computer elements themselves other than allowing for the performance of the recited computations and steps for analysis. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792